SUPPLEMENT Dated October 22, 2015 To the Prospectus Dated May 1, 2015, as amended Voya PotentialPLUS Annuity Issued by Voya Insurance and Annuity Company And Issued by Voya Insurance and Annuity Company Through Its Separate Account B This supplement updates and amends the Prospectus for your flexible premium deferred combination variable, indexed and fixed annuity contract. Please read it carefully and keep it with your copy of the Prospectus for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. Important Information Effective immediately, this product is no longer available for new sales. X.POPL-15A October 2015
